Title: To George Washington from the New Hampshire Provincial Congress, 4 January 1776
From: New Hampshire Provincial Congress
To: Washington, George



[Exeter, N.H., 4 January 1776]

Sir—A complaint being made to the Congress of this Colony by our pay-master Col. Saml Hobart Esq. residing at Medford that he has within a few Days past been extremely ill treated by a party of Colo Stark’s Regiment without any apparent just cause, By which means a sum of money to the amot of Two hundred & sixty pounds has been pilfer’d from him, and at the same time the Honour of the Colony was highly reflected upon.
We must beg leave to lay before your Excellency a Copy of Mr. Hobart’s letter in wch he particularly relates his case, being the only Evidence we have at present, and to request that an

immediate Inquiry be made into the matter by such means as your Excellency may think most proper—that the persons who may be found culpable, receive the Punishment their ill behaviour may merit—that this Colony may not sustain so great a loss of money, & those illiberal Reflections be wiped out by suitable acknowledgments.
We are sorry to trouble you with these complaints at this critical time when your mind must be fully employ’d upon affairs of the greatest moment, but the abuse which Mr. Hobart as an officer of this Colony appears to have suffer’d claims some notice and We trust will plead our Excuse.
In behalf of the Congress I am with all due Respect,
    Your Excellency’s
 Most obt humb servt
 M. T., Prest
    Colony of New Hampr
    Exeter 4th Jany, 1776.

